                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

KELVIN LEON JONES,

             Plaintiff,
                                                 Case No.: 4:19-cv-00300-RH-MJF
v.

RON DESANTIS, in his Official Capacity
as the Governor of Florida, et al.

          Defendants.
__________________________________________/

BONNIE RAYSOR, et al.,

             Plaintiffs,
                                                 Case No.: 4:19-cv-00301-RH-MJF
v.

LAUREL M. LEE, in her Official Capacity
as Secretary of State of the State of Florida,

          Defendant.
__________________________________________/

JEFF GRUVER, et al.,

             Plaintiffs,
                                                 Case No.: 4:19-cv-00302-RH-MJF
v.

KIM A. BARTON, in her Official Capacity
as Supervisor of Elections for Alachua County, et al.


Defendants.
___________________________________________/
ROSEMARY OSBORNE MCCOY, et al.,

            Plaintiffs,
                                             Case No.: 4:19-cv-00304-RH-CAS
v.

RONALD DION DESANTIS, in his Official Capacity
as Governor of Florida, et al.

          Defendants.
___________________________________________/


LUIS MENDEZ,

            Plaintiff,
                                             Case No.: 4:19-cv-00272-RH-CAS
v.

RON DESANTIS, in his Official Capacity
as the Governor of Florida, et al.

            Defendants.

___________________________________________/

      GOVERNOR AND SECRETARY OF STATE’S WITNESS LIST

      Pursuant to this Court’s Scheduling Order dated August 15, 2019 (ECF No.

107), Governor Ron DeSantis and Secretary of State Laurel M. Lee, by and through

their undersigned counsel, serves their preliminary witness list for the October 7,

2019 preliminary-injunction hearing as follows:
      Intends to Call

      None.

      May Call If the Need Arises

      1.      Maria Matthews, Esq.
              Director, Division of Elections
              Florida Department of State, R.A. Gray Building
              c/o undersigned counsel

      2.      Toshia Brown
              Chief, Bureau of Voter Registration Services
              Florida Department of State, R.A. Gray Building
              c/o undersigned counsel

      3.      Michael Barber, Ph. D
              Assistant Professor of Political Science
              Brigham Young University
              c/o undersigned counsel

      4.      Plaintiff Rosemary McCoy
              (in person or by deposition)

      5.      Plaintiff Sheila Singleton
              (in person or by deposition)

      6.      All persons listed on Plaintiffs’ witness lists.

      7.      All persons listed on any co-Defendant’s witness lists.

      8.      Any other witnesses needed for rebuttal.

      The Governor and Secretary of State reserve the right to amend this

preliminary witness list with appropriate notice to Plaintiffs and co-Defendants.
Respectfully submitted this 16th day of September, 2019.

JOSEPH W. JACQUOT (FBN                   BRADLEY R. MCVAY (FBN 79034)
189715)                                  General Counsel
General Counsel                          brad.mcvay@dos.myflorida.com
joe.jacquot@eog.myflorida.com            ASHLEY E. DAVIS (FBN 48032)
NICHOLAS A. PRIMROSE (FBN                Deputy General Counsel
104804)                                  ashley.davis@dos.myflorida.com
Deputy General Counsel                   Florida Department Of State
nicholas.primrose@eog.myflorida.com      R.A. Gray Building Suite, 100
COLLEEN M. ERNST (FBN 112903)            500 South Bronough Street
Deputy General Counsel                   Tallahassee, Florida 32399-0250
colleen.ernst@eog.myflorida.com          Phone: (850) 245-6536
Executive Office of the Governor         Fax: (850) 245-6127
400 S. Monroe St., PL-5
Tallahassee, FL 32399                    MOHAMMAD O. JAZIL (FBN
Telephone: (850) 717-9310                72556)
Fax: (850) 488-9810                      mjazil@hgslaw.com
                                         GARY V. PERKO (FBN 855898)
Counsel for Governor Ron DeSantis        gperko@hgslaw.com
                                         Hopping Green & Sams, P.A.
                                         119 South Monroe Street, Suite 300
                                         Tallahassee, Florida 32301
                                         Phone: (850) 222-7500
                                         Fax: (850) 224-8551

                                         /s/ Tara R. Price
                                         GEORGE N. MEROS, JR.
                                         (FBN 263321)
                                         george.meros@hklaw.com
                                         TARA R. PRICE (FBN 98073)
                                         tara.price@hklaw.com
                                         Holland & Knight LLP
                                         315 South Calhoun Street, Suite 600
                                         Tallahassee, Florida 32301
                                         Telephone: (850) 224-7000
                                         Facsimile: (850) 224-8832

                                         Counsel for the Florida Secretary of
                                         State, Laurel M. Lee
                       CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record through the Court’s CM/ECF system on this 16th

day of September, 2019.

                                       s/ Tara R. Price
                                       Tara R. Price
